SUPERIOR COURT
                                      OF THE
                              STATE OF DELAWARE

CRAIG A. KARSNITZ                                                  1 The Circle, Suite 2
RESIDENT JUDGE                                                GEORGETOWN, DE 19947



                                 August 10, 2022


James A. Biggins
SBI #319264
Unit W
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

            Re:     State of Delaware v. James A. Biggins
                    Def. ID No. 9609015504
                    Motion for Reconsideration of Postconviction Relief and
                    Consolidated Motion for Discovery

Dear Mr. Biggins:

      On May 11, 2022, you filed a Motion for Postconviction Relief and

Consolidated Motion for Discovery (collectively, the “Rule 61 Motion”). This was

not your first Rule 61 Motion. Under the Delaware Superior Court Rules of Criminal

Procedure, second or subsequent motions for postconviction relief are not permitted

unless, in the Rule 61 Motion, you plead with particularity new evidence creating a

strong inference of your actual innocence or a new rule of constitutional law that



                                         1
applies retroactively to your case and renders your convictions invalid.1 Since you

pled neither of these in the Rule 61 Motion, the Rule 61 Motion was procedurally

barred and I summarily dismissed it on May 19, 2022.2

         On May 31, 2022, your Motion for Reconsideration of Postconviction Relief

and Consolidated Motion for Discovery dated May 22, 2022 (the “Motion for

Reconsideration”) was filed with this Court. In the Motion for Reconsideration, you

asked me to reconsider my dismissal of the Rule 61 Motion.

         There is nothing for me to reconsider. The six grounds you state in your

Motion for Reconsideration have been presented and rejected before.

         Moreover, on August 23, 2021, I prohibited you from filing any matter with

this Court without first obtaining written approval based on your history of filing

numerous, meritless pleadings.3 The Delaware Supreme Court has also prohibited

you from filing any further papers challenging your convictions in this case without

a Justice's prior approval.4 Your repetitive, meritless and frequent filings are testing

the patience of this Court. I again prohibit you from such filings without first

obtaining written approval.



1   Super. Ct. Crim. R. 61(d)(2).
2   Super. Ct. Crim. R. 61(d)(5).
3   Letter of Craig A. Karsnitz to James A. Biggins dated August 23, 2021.
4   Biggins v. State, 2011 WL 2731214, at *1 (Del. July 11, 2011).

                                                2
      For the reasons set forth above, the Motion for Reconsideration is DENIED.

      IT IS SO ORDERED.

                                           Very truly yours,



                                           /s/ Craig A. Karsnitz



cc:   Prothonotary




                                       3